Grant, J.
(after stating the facts). Counsel for defendant, in his brief, contends that plaintiff, being a minor, must stand by his contract until he becomes of age, and then he may ratify or repudiate it. If this be so, it must follow that defendant could not rescind the contract for nonperformance. He certainly could not sue the minor and compel him to pay, or enforce action at law or in equity which the minor has the legal right to afterwards repudiate. Defendant concedes he has made a contract voidable at the option of the plaintiff, but now seeks either to compel payment or a forfeiture of the contract. Ac*101cording to his own theory, the minor is entitled to exercise his choice of ratification or rejection after he becomes of age. If this be so, the defendant has made a contract which must stand in abeyance until the time arrives when the minor can legally bind himself by his action. To hold that a minor must pay according to the terms of his voidable contract, obtain a deed, and then repudiate the transaction after he becomes of age, tender back the deed, and sue to recover the purchase price, would be little short of absurdity. Defendant has chosen to annul the contract, and must accept the result of his own deliberate action. Plaintiff’s counsel, in his brief, states that plaintiff, upon receiving notice of the forfeiture, abandoned the land. While there does not appear to be any finding of this fact, it is not denied by counsel for the appellant. The only question, therefore, is, Can plaintiff maintain an action to recover what he has paid ? According to his own theory, defendant has relied upon his right to forfeit the contract, has forfeited it, and either has recovered possession of the land or is entitled to it, and now seeks to retain what the minor has paid on the contract. He is, therefore, in the wrong, and cannot retain the benefit of his own wrongdoing as against an infant. He has received payment for the use of' his land, and this is all to which he is entitled, either in law or equity. Davis v. Strobridge, 44 Mich. 157 (6 N. W. 205). If the plaintiff himself had been the moving party to repudiate the contract, and had then sought to recover the amount paid, a different and important question would be presented, which we need not discuss.
Judgment affirmed.
The other Justices concurred.